Citation Nr: 0408008
Decision Date: 03/26/04	Archive Date: 07/21/04

DOCKET NO. 99-06 192A                       DATE MAR 26 2004


	On appeal from the	i
	Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disorder, inc1uding as secondary to service-connected post-traumatic stress disorder (PTSD).

2. Entitlement to a disability rating in excess of 30 percent for service-connected generalized anxiety disorder, inc1uding dysthymia and PTSD.

REPRESENTATION

Appellant represented by: John Stevens Berry, Esq.

ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to October 1945.

This appeal arises from an adverse decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, dated in December 1998. That decision denied the veteran's c1aims of entitlement to service connection for reflux disease as secondary to the veteran's service-connected psychiatric condition and denied an increased rating for PTSD, dysthymia, and generalized anxiety disorder. The denial of service connection and increased rating was duly appealed.

I
The Board remanded the issues that are the subject of this decision in July 2000 and
July 2003. Review of the actions perfol111ed by the RO reveal that the mandates of
those remands have been fulfi11ed. Stegall v. West, 11 Vet. App. 268 (1998).

The case has been forwarded to the Board of Veterans' Appeals (Board) for appe11ate review.

FINDINGS OF FACT

1. The RO has provided all required notice and obtained all relevant evidence necessary for an equitable disposition of the veteran's appea1.

2. The veteran does not have a current gastrointestinal disorder.

3. The veteran's generalized anxiety disorder, inc1uding dysthymia and PTSD, is manifested by decreased coping skills, situational panic attacks, depressed mood, anxiety, and chronic sleep impairment consistent with occupational and social
impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

- 2 



CONCLUSIONS OF LAW

1. A gastrointestinal disorder was not incurred or aggravated in active service, and is not secondary to any service-connected disorder. 38 U.S.C.A. §§1110, 5103, 5107 (West 2002); 38 C.F.R. §§3.1 02, 3.303, 3.307, 3.309 (2003).

2. The criteria for a rating greater than 30 percent for generalized anxiety disorder, including dysthymia and PTSD have not been met. 38 U.S.C.A. §§1155, 5107 (West 2002); 38 C.F.R. §§ 3.159,4.7,4.130, Diagnostic Code 9411 (2003).

I
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties to the veteran under the Veterans Claims Assistance Act of 2000 .(VCAA).

In a January 2004 letter, with a carbon copy to the veteran's attorney, the RO notified the veteran of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence was to be provided by him and what part VA would attempt to obtain for him. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). This letter also contained language in effect advising the veteran to submit or identify any evidence that he believed would help the RO decide his claim. See Pelegrini v. Principi, 17 Vet. App. 413 (2004), cf VA O.G.C. Prec. Op. No. 1-2004. The veteran submitted a statement, received in February 2004, noting that he had no further medical evidence to submit regarding the issues currently under appea1.

Here, the Board acknowledges that the January 2004 VCAA notice was provided to
the veteran long after the initial adjudication of his claim in December 1998. In a recent decision, the U.S. Court of Appeals for Veterans Claims (Court) expressed the view that a claimant is entitled to VCAA notice prior to initial adjudication of

- 3 



the claim. Pelegrini, 17 Vet. App. at 420-421. In this case, however, it is obvious that the RO could not have provided the VCAA notice prior to the initial adjudication because that adjudication took place approximately two years prior to the enactment of the VCAA and the promulgation of its implementing regulations.

Regardless, the Board finds that the veteran was not prejudiced by the post-initial adjudication VCAA notification. Throughout the course of this longstanding appeal, the veteran has been repeatedly advised of the evidence of record and the applicable rating criteria. He has continued to submit or identify additional evidence in support of his appeal and that evidence was duly considered by the RO.
Indeed, in the January 2002, August 2003 and January 2004 Supplemental
I
Statements of the Case, the RO indicated that it had again reviewed the veteran's
claims folders in their entirety. Thus, the Board finds that the veteran received the same benefit of the RO's full consideration of all the evidence of record, as he would have received had he received the VCAA notice prior to initial adjudication. Moreover, the Board notes that the effective date of any award based on additional evidence would have been fixed in accordance with the claim that was the subject of the initial adjudication. 38 C.F.R. § 3.156(b) (2003) (new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision, if a timely appeal has been filed, will be considered as having been filed with the claim, which was pending at the beginning of the appeal period); see a/so 38 C.F.R. § 3.400(q)(1) (2003) (providing that when new and material evidence is received within the appeal period, the effective date will be set as if the prior denial had not been made). For the reasons set forth above, the Board finds that VA has fully satisfied its notification duties to the veteran and that he has not been prejudiced by any post-initial adjudication notification. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist the veteran in obtaining evidence needed to substantiate his claim. 38 U.S.C.A. § 5103A (West 2002);
38 C.F.R. § 3.159(c) (2003). Consistent with this duty, the Board remanded the matter in July 2000 to obtain additional records as well as new VA examinations. The RO has complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268 (1998). Subsequent to the July 2000 remand, the Board

- 4 



developed further evidence and again remanded the veteran's decision for further notice and review by the RO in July 2003. The RO also has complied with the mandate of this second remand. Id.  It is also noted that the veteran's service department medical records are on file, as are relevant post-service clinical records. 38 D.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - (3) (2003). There is no indication of outstanding records, nor is there a need for another VA medical opinion, given the thoroughness of the examination reports recently obtained by the RO. 38 D.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

Consequently, the Board finds that, in the circumstances of this case, any additional' development or notification would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there is extensive factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the appellant in substantiating his claim, this Court has concluded that the VCAA does not apply). Thus, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled, to include the revised regulatory provisions 38 C.F.R. § 3.159. No additional assistance or notification to the veteran is required based on the facts of the instant case.

Service Connection

Law and Regulation

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 D.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003). Service

- 5 



connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available. Combee v. Brown, 34 F.3d 1039,1043 (Fed. Cir. 1994) (addressing claims based on ionizing radiation exposure ).

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service. Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992). A disorder may be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b) (2003); Savage v. Gober, 10 Vet. App. 488,494-97 (1997). Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation. Savage, 10 Vet. App. at 49597. For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 38 C.F.R. § 3.303(b). Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establish that the disorder was incurred inservice. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree often percent or more within one year of the date of separation from service. 38 U.S.C.A. § 1112(a)(I) (West 2002); 38 C.F.R. § 3.307(a)(3) (2003); see 38 U.S.C.A. § 1101(3) (West 2002); and 38 C.F.R. § 3.309(a) (2003) (listing applicable chronic diseases, including ulcers).

Secondary service connection may be granted for a disability that is proximately due to or the result of an established service-connected disorder. 38 C.F.R.
§ 3.31O(a) (2003).

- 6 



Secondary service connection may be found in cases of aggravation, where there is additional non-service-connected disability which is proximately due to or the result of a service-connected condition, although in such a case compensation will only be given for the degree of additional disability over and above the degree of disability existing prior to the aggravation. Allen v. Brown, 7 Vet. App. 439 (1995).

Analysis

Initially, the Board notes that there is no evidence of ulcers within one year after the veteran's separation from service. The presumption of in-service incurrence for chronic disease is not for application. 38 D.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

A VA examination provided by a private physician, dated in May 1997 is of record. The physician noted treatment for chronic nasal congestion and two septoplasties. The examiner opined the veteran had gastroesophageal reflux with laryngeal symptoms.

A June 1997 upper gastrointestinal X-ray examination showed duodenal diverticulum, but otherwise a negative upper GI series.

In September 1997,.the veteran was again seen by the same private physician for VA examination. The veteran reported no actual hot water brash, heartburn, or emesis, but he did note the globus sensation was rather constant and again exacerbated by his anxiety disorder. The examiner noted that the hypopharynx examined indirectly revealed edematous posterior laryngitis consistent with gastroesophageal reflux. A review of the upper GI series showed no obvious abnornlality of his esophagus or stomach. He concluded with a diagnosis of gastroesophageal reflux with laryngeal symptoms. He noted that the symptoms might be indeed exacerbated by the PTSD and he was instructed to continue therapy for this.

In June 1998, Dr. D.B.F., an otorhinolaryngologist, submitted a statement regarding evaluation for the veteran's longstanding sinus disorder, with the feeling that

- 7 



mucous was catching in his throat with difficulty swallowing and post nasal drainage.

The doctor noted that the veteran did not note severe heartburn. The doctor felt that in spite of the upper GI series that were done showing no marked change, the veteran's symptoms were very typical of reflux disease. He had been tried on Prilosec. He was recommended to raise the head of his bed and eat a bland diet.

The veteran was examined by VA in October 1998. The examiner noted that, when questioned at length regarding reflux symptoms, the veteran had no positive responses for significant reflux disease. Physical examination was negative. The 	examiner diagnosed no evidence of gastroesophageal reflux disorder (GERD).

Recent VA treatment records are negative for complaint or physical findings of any gastrointestinal disorder. In April 2001, it was noted that he had no dyspepsia. heartburn, difficulty swallowing, gas, bloating, belching, abdominal pain, constipation, diarrhea, or vomiting. He had no jaundice, melena, rectal pain or : BRBPR. On examination his abdomen was soft, nontender, nondistended; with. normoactive bowel sounds, no hepatosplenomegaly; no guarding, tenderness, or rebound; and no abdominal bruit with normal pulsation.

In May 2001, the veteran was examined by a private physician for VA compensation purposes. He was noted to have no gastrointestinal complaints. He felt generally well and his appetite was good. His weight had been stable. He denied all symptoms of dysphagia, regurgitation, or heartburn. He had no other atypical symptoms of GERD. His bowel habits were regular and he denied blood per rectum or melena. He had no nausea. He had not been treated with any medications for GERD or peptic ulcer disease. He was evaluated approximately eight years earlier and an upper endoscopy had apparently showed a hiatal hernia.

The doctor concluded that although the veteran might have been found to have a hiatal hernia in the past, he had no present GERD symptoms. The veteran had no gastrointestinal complaints or disability that would be in any way connected with his history of PTSD.

- 8 



In June 2001 , VA treatment notes record a diagnosis of asymptomatic esophageal reflux.

Review of the evidence of record reveals that the veteran does not have a current gastrointestinal disorder, including GERD. It appears that a diagnosis of GERD was reached to explain the veteran's laryngeal symptomatology, but upon testing and review of more recent treatment and examination records, no diagnosis of the disorder is supported.

While an otorhinolaryngologist did diagnosis the disorder and did note a possible relationship to the veteran's PTSD, these opinions are outweighed by the subsequent lack of symptomatology or treatment and the contradictory opinion of the VA gastroenterologist in May 2001 and to a lesser extent by the VA examiner, a physician's assistant, in October 1998.

Service connection requires competent evidence of a relationship between a current disability and service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). Absent such evidence in this case, service connection is not established.

In conclusion, considering all the evidence of record, the Board finds that the preponderance of the evidence is against service connection for a gastrointestinal disorder.

Increased Rating

Law and Regulation

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.CA. § 1155 (West 2002); 38 CF.R. § 4.1 (2003). The average impairment as set forth in VA's Schedule for Rating Disabilities, codified in 38 CF.R. Part 4, includes diagnostic codes which represent particular disabilities. Generally, the degrees of disabilities specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.

- 9 


Id. If an unlisted condition is encountered it is rated under a closely related disease or injury in which the functions affected, the anatomical localization, and the symptomatology are closely analogous. 38 C.F.R. § 4.20 (2003).

The determination of whether an increased evaluation is warranted is to be based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history.

Although medical reports must be interpreted in light of the whole recorded history,
the primary concern in a claim for an increased evaluation for a service-connected
disability is the present level of disability. Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco- v. Brown, 7 Vet. App. 55, 58 (1994).

The record before the Board contains service medical records and post-service. medical records, which will be addressed as pertinent. Dela Cruz v. Principi,
15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence). In determining a rating for a disability, the Board may only consider those factors that are included in the rating criteria provided by regulations for rating that disability. To do otherwise would be legal error as a matter of law. Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). As a result, the Board will only address medical records insofar as they pertain to the relevant rating criteria.

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). Ifso, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id.

Rating Criteria

- 1 0 


 
The Schedule provides for the following evaluations for PTSD:

30 percent for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation nonna1) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events);

50 percent for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-tenn memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships;

70 percent for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting ); inability to establish and maintain effective relationships; and

100 percent for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory

- 11 



loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002) (effective Nov. 7, 1996).

A GAF (Global Assessment of Functioning) of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social and occupational or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships. GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation,
severe obsessional rituals, frequent shoplifting) or any serious impairment in social.
occupational, or school functioning (e.g., no friends, unable to keep a job). American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition).

Factual Background

The veteran established entitlement to service connection for a psychiatric disorder pursuant to a Board decision dated in September 1996. A November 1996 rating decision provided a 30 percent disability rating for generalized anxiety disorder effective September 1993.

Review of the veteran's claims folder reveals several VA examinations pursuant to his claim for service connection and to his subsequent claim for a disability rating greater than 30 percent.

In May 1994, VA examined the veteran for compensation purposes. The veteran was noted to have functioned very well socially and occupationally over the years. He had gotten married and stayed with the same woman, had three children, and his family was quite close knit. The veteran had never been treated for any mental disorder until approximately one year earlier. The veteran began experiencing some problems with depression signs and symptoms. The veteran related that ever since he phased out of being an active farmer, he had had difficulty coping with

- 12 



retirement. Psychologically, it was not easy for him to accept the role of being a retired person and just sort of laying back. The veteran frequently had anxiety about the weather and farm conditions. He frequently had trouble falling asleep ruminating about these. The veteran worried frequently and was quite anxious, pretty much every day for longer than six months.

The veteran denied ever experiencing any psychotic signs or symptoms, any manic signs or symptoms. The veteran had very vivid reminiscences or remembrances of wartime experiences. Many of them were quite pleasant, only some of them were unpleasant.

Mental examination showed the veteran's thought processes were goal directed. His speech was remarkable for anxious tone. The thought content was normal. Mood was euthymic. Affect was fu11 range. He was alert and oriented and insight and judgment were good.

The veteran was next examined in May 1995. The veteran's symptoms included thinking about his missions bombing over Berlin. He did not describe flashbacks. He did not describe intense psychological distress at exposure to memories. He did describe some physiologic reactivity, feeling tense and unhappy thinking about the bombing. He did not describe efforts to avoid thinking about his experiences.

He did not describe, until he retired, detachment, estrangement, or restricted affect. Since retirement, he had found diminution of interests, along with depression. He had described more irritability, less in the way of loving feelings and behavior, although he affirmed his love for his children and spouse. He did have symptoms of arousal with difficulty staying asleep, irritability, and difficulty concentrating. He did not have an exaggerated startle response, nor was he vigilant.

The only mental symptoms noted were distinct anxiety, particularly related to the need to attend to things, and some decrement in memory functioning, less attentiveness and more likely to forget where he put things.

- 13 



In October 1998, the veteran underwent another VA examination. His affect was described as moderate to marked depressive, with moderate anxiety and a rather flat and occasionally unstable mood. The veteran showed no evidence of a thinking disorder and was able to reach a goal idea without difficulty. Memory was intact. There was evidence of obsessive compulsive thinking with associated worrying. The veteran had had suicidal thoughts over the previous 15 to 20 years. His insight was partially impaired.

The veteran's PTSD was noted to be active and to have shown an increase in severity in the last few years. There was evidence of extensive impairment and disability to function both in interpersonal relationships and in employment. The diagnosis was PTSD, moderate to severe and dysthymia, severe, secondary to PTSD. The GAF score was 55.

The veteran was next examined by VA in May 2001. He had retired from farming in 1990 and had been taking care of his wife, who had had a stroke in June 1999. He reported very few activities as he stayed home for the most part, taking care of his wife. He wintered in Texas and spent some time with his family. He continued to help in farming. He was married in 1945 and had three children.

He reported that he continued to get nervous and continued to have flashbacks. He reports that the feelings of war still disturbed him on a daily basis and often times. he was uncomfortable staying in a close space as it reminded him of his experience as a ball and tail gunner. He reported that he had sleep problems because of his nerves, although he could get as much as eight hours in a night. He reported that he avoided people because of his nerves, although he reported that he did celebrate war related holidays. He was in the American Legion.

He was then taking care of his wife, and not working, although he did help with the farm. He was still psychologically scarred from his military service with thoughts and feelings of being in the plane and being in a very enclosed space as a gunner. There was some indication of panic attacks, although not as frequently recently. There was no physiologic reactivity although he did report difficulty with

- 14 



nightmares about the war. He was still socially adaptable although he was not currently employed, primarily because of his age.

He was noted to not be in acute distress. He had good hygiene and was casually groomed. He had poor eye contact and appeared nervous. His affect was constricted, remaining flat throughout the interview with his mood quite depressed. His memory and recall were good. His attention and concentration were good. There was no indication of any abnormal thought process and he remained without any organic symptoms. He appeared of average intelligence, and his insight and judgment were intact. There were no abnormal impulses. He denied any suicidal or homicidal ideation. He admitted to continued flashbacks, dreams and nightmares and also reported sleep difficulties.

The examiner diagnosed PTSD, mild to moderate, and moderate dysthymic disorder, moderate and recurrent. The veteran's GAF was noted at 60 with the highest GAF over the previous year as 60. The examiner conc1uded that the veteran was experiencing minimal symptomatologies for his PTSD. He continued to have distressing dreams and nightmares over his military service and flashback to confining spaces as it reminded him of his position while a gunner on a B-17. He continued to have some sleep disturbance and a moderate amount of anxiety and depression, as a result of the thoughts and feelings of his military service although not as intensely as he experienced it earlier on after his discharge from service. He had difficulty maintaining social activities, as he was caring for his wife who was a stroke victim. His social adaptability was markedly diminished by the event with his wife, but not necessarily due to his flashback, nightmares, and dreams from his service. He was no longer employable, but not because of his PTSD rather because of his age as he was 76' years old. There was very little indication of panic attacks and most of his panic attacks had been adjusted to his current situation and stressors that were prevailing in the situation. Most certainly, the greater part of the anxiety was [attributed] to the condition of his wife. His overall psychological functioning was adequate as it related to his PTSD, although it was quite affected by the uncertainties of his wife's condition. The examiner conc1uded that it was recommended that the veteran be maintained on his currently rated 30 percent disability for his PTSD. A re-evaluation was said to be necessary in order to

- 15 



reassess the continuance or persistence of symptomatologies referable to his military service.

Review of V A treatment records show little active treatment for the veteran's mental disorders. In April 2001, the veteran was described as alert and oriented with normal judgment, mood and affect. He was not being treated for any mental disorder at that time.

In May 2001, a VA therapist/social worker evaluated the veteran for PTSD therapy, the evaluation was approved by his treating psychiatrist. The veteran had good eye contact, but spoke with a very soft voice. He was very pleasant, but had a difficult
time relating his trauma of World War II. His mood was a little anxious; he scooted
around his chair and was very protective of his wife. He denied any homicidal or suicidal ideation. He admitted he had stressors of his wartime, but avoided discussing them in any detail. He was described as socially withdrawn, having worked hard his whole life farming. Since his wife had had her stroke they isolated. There were few people who visited; he felt they were uncomfortable being around his wife. He did not participate in any clubs or any service or civic organizations. He was retired and found that to be a large adjustment, even though it had been. for 20 years. His affect was bland. He had thoughts of "I can't do anything right." He discussed a happening involving his grandson borrowing money, and had irrational thought on this, not seeing a clear picture. He was described as a very lonely man. but had never met with the men to coffee in the mornings. He was not much for being out without his wife. He was not really interested in pursuing any activities. but wished he was busy. He felt somewhat worthless, but knew he was doing what he needed to do by caring for his wife. His judgment and insight were fair. He treated his wife with a lot of respect. The therapist concluded with a diagnosis of PTSD, chronic, combat and a GAF of 51 was assigned.

His psychiatrist saw him in July 2001 for follow-up. He had had his medications adjusted and was taking venlafaxine, which he had found helpful. The veteran was described as very bored and discouraged after a year or two of taking care of his hemiplegic wife. He was seeing the PTSD therapist. His mood was serious. His

- 16 



thoughts were normal with no unusual thoughts or preoccupation. He appeared slightly dysphoric.

In September 2001, treatment notes indicate the veteran wanted no further mental health care and the VA psychiatrist closed his case.

Analysis

Based on this record, the Board finds that the currently assigned 30 percent evaluation most nearly approximates the veteran's overall disability picture. All of the veteran's GAF scores have been in the 51 to 60 range reflecting moderate symptoms. This was consistent with the opinion of the examiner who performed the May 2001 VA examination and the reports of the veteran's therapist and psychiatrist. The veteran is described as having a difficult time coping with extreme stressors in his life, including his wife's illness and his retirement from a lifetime of farming. He is noted to suffer from periodic panic attacks, generally related to conditions affecting his family run farm or to the care of his wife. To the extent that he is isolative, it appears that is through the necessity of care for his hemiplegic wife.

Significantly, a review of the examination report and treatment records discloses that the veteran does not meet most of the criteria contemplated for the next higher 50 percent evaluation set forth above. As such, the Board finds that the criteria for the next higher 50 percent evalua60n have not been met and that the veteran more nearly approximates the criteria for the currently assigned 30 percent evaluation.

In reaching this decision, the Board has considered the potential application of various provisions of Title 38, Code of Federal Regulations, whether or not they were raised by the veteran, as required by the holding of the United States Court of Appeals for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In particular, the Board has considered the provisions of 38 C.F .R. § 3.321 (b)(1). However, there has been no assertion or showing that the veteran's PTSD has caused marked interference with employment, necessitated frequent periods of

- 17 



hospitalization or otherwise renders impractical the application of the regular schedular standards.

In this regard, the veteran is retired from farming, in which he was noted to still periodically assist his family, and he had not required any hospital treatment of his PTSD. One of the veteran's current life stressors was in fact noted to be his retirement from farming and a desire to continue rather than an inability to continue to work. In the absence of such factors the Board finds that the regular schedular standards are not rendered impractical in the veteran's case. As such, the Board finds that the requirements for an extraschedular evaluation under the provisions of .
38 C.F.R. § 3.32I(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 3	(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

ORDER

1. Service connection for a gastrointestinal disorder, including as secondary to service-connected PTSD, is denied.


2. A disability rating in excess of 30 percent for service-connected generalized
anxiety disorder, including dysthymia and PTSD is denied.

WARREN W. RICE,  JR
Veterans Law Judge, Board of Veterans' Appeals

- 18 





